PER CURIAM:
Claimant Raymond L. Maynard is seeking damages in the amount of $15,000.00 resulting from a loss of his veteran’s benefits allegedly due to counseling errors at Southern West Virginia Community College.
The claimant obtained a two-year associate degree in Mining Technology from Southern West Virginia Community College in May of 1980. In August of 1980, he enrolled for the College’s fall semester in Drafting and Design. His difficulties with the Veteran’s Administration arose in regard to two courses, Mining 122 and Data Processing 101, which he had taken for his mining degree. It was the position of the Veteran’s Administration that those elective courses should have been transferred as credit toward his drafting degree. The V A decided to stop payment of all benefits to the claimant until the VA was reimbursed $1,061.74 it considered overpayment for the two courses in question. This resulted in a loss of $370.00 per month for April and May 1981. The claimant testified, “Once the VA is reimbursed the $1,061.74, I’m assuming the VA will forward my two checks for the last two months of the semester.” A letter to the claimant dated April 28, 1981, from the Veteran’s Administration’s Huntington office, states, “We will withhold any future benefits due you until the debt ($1,061.74) is recovered.” (Parenthetical figure supplied.)
The evidence further reveals that claimant’s advisor at Southern West Virginia Community College treated him as a “new student” in his advisement because the “transfer of credit evaluation form” had not been completed.
*226The claimant relied upon his advisor in selecting the course work necessary for the drafting degree, and this advice resulted in the loss of benefits. The school received the benefit of the overpayment to the detriment of the claimant. The Court makes an award to the claimant in the amount of $1,061.74.
Award of $1,061.74.